Citation Nr: 0835542	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  92-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for low back disorder, 
claimed as secondary to service-connected status post 
fracture, calcaneal navicular bar, left foot. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied the veteran's claim for service connection for 
a low back disorder as secondary to his service-connected 
left foot disability. 

The case was before the Board in August 1994, April 1996, 
February 1997, and November 2000, at which times it was 
remanded for additional development.

In July 2002, the Board issued a decision which denied the 
claim. At the time of that decision the veteran was 
represented by the Disabled American Veterans.  He appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2003, a Joint Motion 
for Remand was filed, at which time he was represented by a 
private attorney.  On February 20, 2003, the Court issued an 
Order vacating the July 2002 Board decision, and ordering 
action consistent with the Joint Motion.  The case was 
returned to the Board for further development.  An 
independent medical expert opinion was requested in March 
2005.

In January 2006, the veteran withdrew his power of attorney 
from his private attorney.  He was unrepresented when the 
Board readjudicated and denied the claim in March 2006.  
However, the veteran in September 2007 retained the above-
listed private attorney to represent him, and again appealed 
his claim to the Court.  In August 2007, another Joint Motion 
for Remand was filed, and the Court in August 2007 issued an 
Order granting the Joint Motion, and thereby vacating the 
Board's March 2006 decision and remanding the case for action 
consistent with the Joint Motion.  The case now returns to 
the Board for further review.  



FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the disability associated with the calcaneal navicular bar of 
the left foot, status post fracture, has caused or aggravated 
(permanently increasing in severity) the claimed low back 
disorder. 


CONCLUSION OF LAW

A low back disorder was not caused or aggravated by the 
veteran's service-connected calcaneal navicular bar 
disability of the left foot, status post fracture.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  The 
veteran filed a substantially complete claim for service 
connection for a low back disorder in April 1991.  The RO 
issued letters in May and July 1991 which informed him of 
what evidence and information was needed to substantiate his 
claim.  The original rating action which denied service 
connection was issued in July 1991.  He was then provided an 
SOC and multiple SSOCs which also included this information.  
In addition, the case has been the subject of several 
remands, each of which indicated the type of evidence needed 
to substantiate his claim.  Finally, in February 2001, he was 
sent a VCAA notification letter, notifying him of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was informed that he should 
submit any evidence relevant to his claim.  In April 2001, he 
responded that he had no other evidence to present.  He was 
then afforded a further SSOC in July 2002.  While additional 
evidence was thereafter added to the record, the veteran in 
November 2005 submitted a waiver of RO review of additional 
submitted evidence prior to Board adjudication of the claim.  

As noted in the Introduction, above, the Board twice 
previously adjudicated the claim, in July 2002 and again in 
March 2006, with the Court in each instance approving a Joint 
Motion to vacate those Board decisions and remand the claim.  
The Board here finds that the development required by those 
Joint Motions has been fulfilled, including the most recent 
requirement, as fulfilled herein, below, to consider the 
October 2003 medical statement and opinions of Dr. C.B.  The 
Board further finds that development in the course of appeal 
has satisfactorily fulfilled the requirements of the multiple 
Board remands in this case.  Only substantial, and not 
strict, compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

By the February 2001 VCAA letter the veteran was informed of 
the bases of review and the requirements to sustain the 
claim.  He was also told of his responsibility to submit 
records not in Federal possession.  To the extent this VCAA 
letter did not fulfill the precise requirements of the VCAA, 
the Board here finds that the veteran and his representative 
have by multiple submissions demonstrated actual knowledge of 
the requirements to sustain the claim, and of the respective 
duties in development of the claim of both VA and the 
veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(Court was "convinced that the appellant, through his 
counsel, demonstrated actual knowledge of the information and 
evidence necessary to establish entitlement . . . .").

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

In the present case, although Dingess-type notice has not 
been afforded the veteran, with no clear notice of downstream 
issues of initial rating and effective date with regard to 
the claim, such errors are harmless and moot, because the 
claim is herein denied.
 
The VCAA letter also requested that the veteran advise of any 
VA and private medical sources of evidence pertinent to his 
claim, and provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claim.  In 
submissions in the course of appeal, the veteran informed of 
private treatment post service.  The RO appropriately 
requested records of such treatment, and the veteran also 
submitted some records of treatment.  All records and 
responses received were associated with the claims file.  The 
veteran was appropriately informed, including by the VCAA 
letter and subsequent SSOC, of the records received, and by 
implication, of the record not received.  Service treatment 
records (STRs) were obtained and associated with the claims 
file.  The veteran was also adequately informed of the 
importance of obtaining all relevant records.  

The veteran was afforded multiple VA examinations addressing 
the question of causation or aggravation between the 
veteran's service-connected calcaneal navicular bar of the 
left foot, status post fracture, and his claimed low back 
disorder.  The Board finds that these examinations, taken 
together with all the evidence of record, are adequate for 
the present adjudication to answer such questions of 
causation or aggravation.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims adjudicated herein.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claims.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran has addressed his claim by written statements.  
He also testified before an RO hearing officer.  The veteran 
has been given ample opportunity to present evidence and 
argument in support of his claim, and has expressed no 
further desire to address his claim that has not been 
fulfilled.  The Board additionally finds that VA has complied 
with general due process considerations.  See 38 C.F.R. § 
3.103.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, supra.  The Board finds that the veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claims.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

Moreover, the veteran has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to him.  See also Conway v. 
Principi, 353 F.3d 1359, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

III.  Service Connection for a Low Back Disorder as Secondary 
to Calcaneal
Navicular Bar of the Left Foot, Status Post Fracture 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment was to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions,  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

In this case, the veteran does not contend, and the 
evidentiary record does not otherwise indicate, that the 
veteran's claimed low back disorder is directly related to 
service - i.e., that it developed in service or is otherwise 
causally related to service other than based on a causal 
effect of a service-connected disorder - or that arthritis of 
the low back was present within the first post-service year 
so as to warrant service-connected on a first-year-post-
service presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Rather, the claim here adjudicated is limited as one 
based upon secondary service connection, as being caused or 
aggravated by the veteran's service-connected calcaneal 
navicular bar of the left foot, status post fracture.  

A summary of the evidentiary record, as provided in the 
Board's March 2006 decision, is substantially repeated here, 
below.  Further evidentiary review and analysis follows that 
evidentiary review in the present decision.  

The service treatment records (STRs) reflect that the veteran 
sustained an inversion injury to the left foot while running 
on the beach.  It was subsequently reported that X-rays of 
the left foot demonstrated a calcaneal navicular bar with 
apparent non-union of an old fracture.  Medical opinion was 
that the bar was a congenital defect that had apparently 
fractured and gone on to non-union.  The available STRs do 
not reflect any evidence of a back disorder.

At the time of a VA examination in August 1975, no back 
complaints were noted.  Examination was limited to the left 
foot, in regard to which the veteran reported pain and 
limitation of motion.

In 1991 the veteran filed a claim for service connection for 
a back disability, stating that B.A., D.O., had linked his 
back problems to his foot disability.  (However, the records 
obtained from Dr. B.A., including as discussed below, provide 
no statement of a causal link between the veteran's calcaneal 
navicular bar of the left foot status post fracture and any 
condition of the back, and no such statement by that 
osteopath is reflected in the claims file.)

The medical evidence obtained pursuant to the veteran's claim 
includes a record of treatment of his low back in August 1983 
and July 1984 by Dr. P-M. In August 1983 it was noted that 
the veteran had injured his back a few days earlier while 
playing golf.  Left lumbosacral pain with no radiation of 
pain was indicated.  The diagnosis was left psoas spasm, 
severe, without paraspinal lumbosacral muscle involvement.  
When the veteran was seen in July 1984 it was noted that he 
had played softball and developed left psoas spasm several 
days earlier.  The diagnosis was increased left psoas spasm; 
otherwise, the spine was within normal limits.

The medical evidence of record also includes a private 
medical report of a computerized tomography (CT) scan of the 
veteran's lumbar spine at L3-4, L4-5, and L5-S1 taken in 
January 1988 by D.J., M.D.  The CT interpretation indicates 
that on the left at L5-S1 there was a spina bifida, or there 
had been a prior laminectomy.  It was concluded that no true 
compromise was believed present at L3-4 and L4-5, and there 
was either an anatomic variation as described at L5-S1 or 
there had been prior surgery with considerable fibrosis and 
obliteration of the fat planes on the left side.  The CT 
taken by Dr. J. was reviewed in January 1988 by J.F., M.D., 
who agreed with Dr. J.'s conclusion that the scan showed only 
an anatomic variation at L5-S1, which included bony asymmetry 
and a conjoined nerve root on the left, and did not 
necessarily indicate prior surgery or other pathology.

Medical records of treatment by T.D., M.D., reflect that in 
February 1988 the veteran was noted to have had some chronic 
low back discomfort for about five years.  It was further 
noted that he had suffered various strains with lifting in 
the remote past as a teenager and in his early adult life.  
He now had a sedentary job, but when he was active with 
athletics or moved awkwardly, he would get a sudden onset of 
back pain with sciatic scoliosis, but not much radiating 
lower extremity pain.  Sensory and motor testing in the lower 
extremities was normal, and heel and toe gait was well 
performed.  Dr. D.'s impression was that there was a probable 
anatomical variant with asymmetrical elements in the lower 
spine.  When the veteran was seen for follow-up in March 
1988, Dr. D. noted that X-rays did not show any significant 
signs of spondylolisthesis or any slippage, and that he 
thought the veteran had a transitional posterior element at 
the L5-S1 junction, although the disc space appeared to be 
preserved.

In March 1990, Dr. D. saw the veteran for a strain of his 
back.  It was noted that he was an avid golfer and quite 
athletic, and that he had been off his feet and resting for a 
few days because of his back.  On examination, there was no 
radiating pain into the lower extremities and straight leg 
raising test was negative.  Dr. D. recommended that the 
veteran avoid golf and vigorous physical activity for a week 
or two, until he was comfortable.  When the veteran was seen 
for follow-up in April 1990, Dr. D. noted that the veteran's 
back symptoms were better and that X-rays showed slight 
irregularity, thought to be a little spina bifida possibly, 
or slight irregularity of the formation of the arch at L5.  
Disc spaces were slightly narrow at L5 and S1.  Dr. D. noted 
that the veteran was prone to recurrent strain, which the 
doctor believed came from recurrent lumbar strain syndrome, 
and that the veteran was trying to lose weight, which the 
doctor thought would help the condition.  

Private medical records reflect that the veteran was seen in 
April 1991 by B.A., D.O., a sports medicine doctor, for wrist 
and elbow complaints and a complaint of left-side low back 
pain. It was noted that he played golf about two times a 
month.  He reported experiencing left leg numbness, and that 
he injured his back easily.  It was noted that eight years 
earlier he had bent forward laughing and, on straightening 
up, had experienced sudden-onset back pain and could not 
move.  He reported having been told that he had degenerative 
changes and foraminal narrowing four years earlier.  Dr. A. 
examined the veteran's left upper extremity and his back.  As 
part of the back examination it was noted that there were no 
changes in the veteran's heel or toe walking.  The diagnoses 
were lumbosacral sprain, left elbow sprain, left wrist 
sprain, and hyperpronation syndrome. When the veteran was 
seen about a week later it was reported that the back was 
questionably slightly better with orthotics that he had 
obtained from "Don" and that he had undergone a gait 
analysis.  He reported that he had lost 25 pounds on a 
Slimfast diet. Later that month, he reported that his back 
had been "super" until he went out and played golf and did 
yard work.  It was noted that he had seen Don for orthotics.  
In May 1991 it was reported that the veteran had gotten 
exercises to strengthen his back from "Doug" and had 
obtained new orthotics, which seemed "to help."

An April 1991 letter from E.N., M.D., an orthopedic surgeon, 
pertains to the veteran's wrist complaints, which are not at 
issue in the present decision.

At his personal hearing before a Hearing Officer at the RO in 
March 1992, the veteran testified that in 1973, while in 
service, he had injured his left ankle when he ran on a beach 
and twisted it in the sand.  Hearing Transcript (Tr.), pp. 1- 
2.  He reported that his injury had not been properly 
diagnosed until 1975, two years later.  Tr., p. 4.  During 
that two-year period he did not notice back problems, 
although when he had done warehouse work while on shore duty 
a couple of times he had had back soreness from lifting.  He 
testified that he first noticed problems with his back 
sometime in the early 1980s.  Tr., p. 5.  He testified that 
in about 1984 he stood up after laughing and it completely 
threw out his back, after which he had to lie on the floor 
for a few days before he could move around.  He said that the 
pain was in the left low back, and that he had had back 
problems ever since.  Tr., pp. 5-6.  He stated that he had 
seen numerous physicians for his back, including Dr. B. A., 
who was well known for his abilities in sports medicine.  
Tr., p. 7.  He reported that "Don" at Dr. A.'s office had 
filmed him walking on a treadmill and stated that anybody who 
was walking improperly was bound to have lots of back 
trouble.  The veteran testified that Don showed him that when 
he stepped on his left foot, everything collapsed to the 
inside of the foot, and prescribed exercises to strengthen 
his abdomen and back and orthotics for his shoes, which 
prevent the weight from coming to the instep.  Tr., pp. 8-9.  
The veteran stated that standing was worse on the back pain 
because he would stand on his right foot with most of the 
weight on the right side and he had done this ever since he 
had hurt his foot.  Tr., pp. 11-12.  He had limited his 
sports activities due to his back.  Tr., p. 12.  He stated 
that the orthotics prescribed by Dr. A.'s clinic were for 
both feet, and that they seemed to help with respect to the 
impact which walking had on his back, but seemed to result in 
irritation in his ankle.  Tr., p. 17.  The veteran also 
testified that the only one who had really said anything 
about his back that meant anything was Dr. D., who told him 
he had the back of someone 10 to 15 years older and that it 
was more worn than it should be.  Tr., pp. 17-18.  The 
veteran went on to deny having had any injury to his back 
such as by lifting or a fall.  Tr., p. 18.

The veteran's chiropractor, W.W., D.C., noted in a June 1992 
letter to the veteran's representative that he had treated 
the veteran for spinal problems including a "Limbo-sacral 
[sic] disc syndrome with positional Nerve root compression 
and concomitant lumbar and sacroiliac subluxations."  Dr. W. 
noted that the veteran reported a history of back problems 
since 1975, which the veteran related to his 1973 foot injury 
during service.  Dr. W. stated that X-ray films taken in June 
1992 were consistent with "this injury" and demonstrated 
biomechanical sequelae to the altered joint mechanics.  He 
noted that he could see the "lumbosacral and sacroiliac 
disrelationship left short leg and would logically follow 
such a foot injury" as the veteran had sustained.  Dr. W. 
noted that orthotics had been prescribed to alleviate the 
"pronation" problems that had occurred after the veteran's 
foot injury, but that, because the biomechanical defects in 
the hip and low back joints were left uncorrected, the 
pathophysiology in those regions had continued.  Currently 
the veteran's symptoms were reported to include excruciating 
pain in the low back and along the left sciatic nerve.  Dr. 
W. opined that the veteran's pelvic girdle muscles had 
responded unfavorably to his foot problems and altered gait, 
and that lower back and gluteal spasms were a reaction from 
the motor efferent stimulus and vasoconstriction from the 
over stimulus via the efferent sympathetic nerves.  The 
result of the joint instability was related to the hip joint 
aberrance and its response to the foot pronation, which 
resulted from the foot injury.  Dr. W. suggested "Rolfing" 
for treatment of the veteran's foot, with the hope of then 
being able to correct the structural aberrance in the hips 
and spine.

A VA special orthopedics examination was conducted in April 
1992. It was noted in the report that the veteran had been 
under the care of Dr. A., an osteopathic physician, and had 
been told he had "hyperpronation in his left foot" which 
was causing his back to flare-up.  On physical examination, 
the veteran's feet appeared symmetrical except that he tended 
to hold the lesser toes of the left foot off the floor.  
There was no significant heel varus or valgus, and the 
medical longitudinal arch of each foot was well maintained.  
Ankle motion was bilaterally equal, as were inversion and 
eversion.  At times, he walked with a limp favoring the left 
lower extremity.  He could walk on his toes, but tended to 
give-way on the left when toe walking.  Leg lengths were 
equal.  He was diagnosed with lumbosacral strain.  The 
examiner concluded that, on a more probable than not basis, 
the veteran's low back disorder did not appear to be related 
to his left foot disorder.  X-rays of the lumbosacral spine 
showed some L4-L5 intervertebral disk narrowing with some 
associated endplate degenerative hyperostosis.

In an October 1994 statement, a friend of the veteran 
reported having witnessed the veteran's back injury at a golf 
course, noting that the veteran had not been playing golf and 
was there for the exercise.  It was observed that the veteran 
bent over and laughed at something that happened, and that as 
he attempted to straighten his back he began to complain of 
back pain and spasms.  The author, who reported having known 
the veteran since childhood, stated that when he saw the 
veteran after service he noticed that the veteran limped and 
had continued to do so.

The same medical doctor who performed the 1992 VA examination 
conducted an orthopedic evaluation in May 1995.  It was noted 
that in 1983, while golfing, the veteran had bent over and 
developed sudden severe pain in the left low back.  The 
examiner noted in detail the contents of Dr. P.-M.'s medical 
record, in the claims file, while also noting the details of 
the prior VA examination.  It was reported that, during the 
three-year interval, the veteran had received occasional 
osteopathic treatment, most recently about eight months ago.  
His current complaints were noted. Examination revealed that 
he exhibited pain behavior with "deep breathing and 
sighing" and that he walked with a rather pronounced limp 
favoring the left lower extremity.  He took very short 
strides with his left foot.  He could rise on his heels and 
toes and walk a few steps but reported pain, and he tended to 
collapse at times on the left foot.  Back symmetry was good, 
with level shoulders and pelvis, normal dorsal kyphosis and 
lumbar lordosis, and no scoliosis.  Axial loading at the 
vertex was negative.  Leg lengths were equal on inspection.  
Hip motion was bilaterally equal as was ankle motion, with 
increased pain, but no instability, on inversion of the left 
ankle.  Muscle bulk and tone were good in the lower 
extremities and there was no atrophy.  On manual muscle 
testing, there was a "rather profound weakness of a give way 
type" about the left foot with all motion.  There was some 
left lower extremity decreased sensation which was not in a 
dermatomal pattern.  The diagnoses were lumbosacral strain, 
lumbar spondylosis and calcaneonavicular bar with fracture 
through the bar.  The examiner opined that more probably than 
not the low back pain reported by the veteran was not related 
to his left foot disability.  The examiner noted that the 
back symptoms had not come on gradually; rather, the veteran 
reported a sudden onset, and that type of onset would not be 
expected to be caused by a left foot disability.  The 
examiner concluded by stating that, on a more probable than 
not basis, the veteran's low back condition was not related 
to his left foot disability.

In an August 1995 statement, the veteran expressed 
dissatisfaction with the VA examiner, alleging in part that 
the examiner gave the impression of only being interested in 
denying the claim, and seemed more interested in hi foot 
disability than his back condition.

Thus, the veteran was afforded another examination in June 
1996, performed by a different medical doctor (orthopedist).  
The veteran reported that he initially injured his back in 
1983 while on the golf course, when he bent over and laughed 
and had an acute episode of back pain and left leg pain. He 
reported having undergone various studies for his back 
complaints and said that his doctors "can't figure it out."  
On examination he was noted to walk with a slight limp on the 
left side.  He had trouble walking on his toes and could not 
walk on his heels.  Following an examination of the back and 
lower extremities, which included the veteran's report of 
global hypesthesia of the entire left lower extremity, the 
examiner diagnosed chronic low back pain and fracture of the 
calcaneal navicular bar of the left foot.  It was noted that 
another physician had compared X-rays of the spine taken in 
May 1995 with films taken in April 1992 and that there was no 
change.  The orthopedic examiner reported that there was full 
range of back motion on the current examination, normal motor 
strength, and an essentially normal neurologic examination.  
There was some soreness over the anterolateral left foot as a 
residual of the in-service foot injury.  The examiner found 
the claimed global hypesthesia not to be present on an 
anatomic basis and to be functional.  The examiner also found 
that there it was more probable than not that there was no 
causal connection between the current back pain and the foot 
injury, noting that the events were far apart and that it was 
not probable that the original foot injury in 1973 resulted 
in the L4-5 disk space narrowing, underlying the lumbosacral 
strain, ten years later.

In December 1996 the veteran expressed his dissatisfaction 
with the most recent VA examination, saying it took only five 
minutes, that the examiner obviously was in a hurry to 
finish, and that the bulk of his findings appeared to be 
"predetermined."  He questioned how certain findings, such 
as normal motor strength, related to his back problems, and 
alleged that the real issue was the connection between his 
limp and his back disability.  He went on to explain that the 
"symptoms" (presumably back symptoms) began approximately 
10 years after he began limping.  He went on to dispute 
various findings, such as range of motion, reported by the VA 
examiner, to deny any back injury, and to describe the 
diagnosis as "simply incorrect."

In March 1997 the veteran was afforded another VA examination 
by the same orthopedist who examined him in June 1996.  The 
examiner reviewed the claims file prior to the examination, 
and noted the history of the veteran's left foot injury and 
of his back problem.  The veteran reported that he had had 
recurrent back flare-ups, some of which had been 
debilitating, since he had been limping because of his left 
foot.  He associated his current back problems exclusively 
with his pattern of walking and reported persistent left foot 
pain and limping, with resultant low back pain.  On 
examination he was noted to walk with a somewhat stiff-legged 
gait but no appreciable limp.  Standing erect, he had no back 
discomfort.  The shoulders and pelvis were parallel to the 
floor.  There was no tenderness of the cervical, dorsal, or 
lumbar paraspinal muscles, and no hypertrophy or muscle spasm 
in those areas.  Range of motion of the spine was reported by 
the examiner.  Hip motion was bilaterally equal without 
crepitus, but with a report of pain in the left hip.  Range 
of motion of the left ankle could not be tested because the 
veteran held his foot rigid.  He was noted to have kind of a 
low gait, with slight external rotation of both hips.  He 
declined to attempt to walk on his heels or toes, and 
reported that he could not do a deep knee bend due to left 
foot pain.  The examiner noted that May 1995 X-ray had 
documented narrowing of the L4-5 disc space.  The examiner 
concluded that the veteran had an essentially normal back 
examination, with excellent range of motion, negative 
straight leg raising, and normal motor strength, sensitivity, 
and sensation.  The examiner stated that no diagnosis of a 
back disorder could be made other than lumbago.  He noted 
that the previously documented disc space narrowing would 
suggest possible disc involvement which could occur 
naturally, and that the current examination showed no 
myelopathy or radiculopathy.  It was noted that the incident 
of back pain on bending over in 1983 was enough to suggest 
that current disc changes might be related.  The examiner 
further opined that limping and disturbance of gait did not 
result in specific back pathology, and that there was no 
correlation between a limp and back pathology, noting that at 
the time of the examination the veteran had no demonstrable 
clinical findings indicating back pathology, and that 
findings were negative.

Following the veteran's expression of his dissatisfaction 
with the March 1997 VA examination, he was afforded a VA 
examination in October 1999 by a different medical doctor.  A 
review of the claims filed was conducted and the examiner 
noted in detail the veteran's history of a foot injury in 
service, the treatment he received, and his back/left lower 
extremity complaints.  On examination the veteran was noted 
to walk with a left limp, with his left foot out-toed, and 
mainly with flat foot or heel-walking.  He did not push off 
on his toes.  Range of back motion was tested, as was his 
neurological status, the results of which were reported.  All 
other findings, including on examination of the left foot, 
were stated in detail.  The examiner reviewed X-rays of the 
spine taken in 1992 and 1995, and concluded that they showed 
signs of degenerative disc disease and also facet arthritis 
at the L5-S1 level.  In pertinent part, the examiner opined 
that the veteran had degenerative disc disease of several 
levels with L5-S1 facet arthritis; that various symptoms he 
described were most likely related to the disc disease; and 
that, since the onset of back pain was in 1983 and the foot 
injury was in 1973, the examiner did not think there was a 
correlation between the foot disorder and degenerative disk 
disease of the lumbar back.  It was noted that the veteran 
disagreed with the examiner and stated that a chiropractor in 
the past had told him that there was a correlation between 
the two and that if he walked "funny" because of his left 
foot disorder, it could affect his back and lead to disk 
problems.  The examiner disagreed with that, and stated the 
low back problem was probably not a service-connected 
problem.

An addendum to the October 1999 examination report was 
completed in March 2000 by the examiner, in regard to whether 
the veteran's disc disease of the lumbar spine was aggravated 
by his left foot disability.  Citing his prior statement that 
he found no correlation between the foot and back 
disabilities, the examiner explained that he meant to say he 
thought the conditions were separate and he did not think 
that the foot disability aggravated the disorder, or made it 
worse or caused it.  He further stated that the veteran's 
back disorder is not secondary to the foot fracture.  The 
examiner reiterated that he did not think that the left foot 
fracture caused the veteran's degenerative arthritis or any 
of his symptoms in his low back.

At the time of a VA foot examination in June 2001, the 
examiner reviewed the claims file and noted the veteran's 
history of left foot and low back problems.  It was noted 
that ever since the injury he could not run, jog, walk, or do 
any form of exercise that entailed the use of the foot.  The 
veteran reported that over the years he had gained a lot a 
weight and had been unable to lose it.  He indicated that he 
developed low back pain and numbness in his left leg with a 
burning sensation in the left buttock, which occurred while 
he was having problems with his foot, as he favored on the 
left side and walked in an asymmetrical position using more 
of the right side than the left.  Examination revealed that 
he walked with a marked limp, and that his left foot was 
symptomatic.  Motion of the lumbar spine was limited, and the 
examiner noted some sensory loss in the left sciatic nerve 
distribution.  The examiner's impression was that there were 
swelling, tenderness, and toe hammering involving the left 
foot, that the lumbar spine had limitation of movement with 
degenerative disease, and that the veteran walked with a very 
marked limp favoring the right side when walking and limping.  
The examiner noted that, with regard to the disorder of the 
spine, on a more probable than not basis, the veteran had 
pain, discomfort, and strain due to his chronic limp which 
had been caused by his left foot fracture that had been 
undiagnosed; also the fact that he was unable to do any 
exercises and had gained weight had exacerbated his position 
far more than normal.  The examiner further noted that, 
because the veteran now favored his right side, his whole 
axis had shifted, and this had caused the problem with the 
spine.  An X-ray of the lumbar spine was noted to show severe 
facet disease at L4, L5, L5, and S1, moderate facet disease 
at L3-L4, and degenerative disc from L3 to S1.

In March 2005, the Board requested an opinion from an 
independent medical expert (IME).  This opinion was provided 
in May 2005.  The IME first provided an exhaustive recounting 
of the evidence in the veteran's claims file, and also 
reviewed a videotape, made in April 1991, of the veteran 
walking on a treadmill.  It was noted that most of the video 
was focused on the feet.  It was stated that (1) there was a 
normal and equal amount of dorsiflexion bilaterally at heel 
strike, (2) there was a normal and equal amount of heel rise 
at toe off, and (3) all of his toes hit the treadmill at 
"toe off".  While the camera was not exactly centered, his 
gait appeared to be symmetrical during stance phase 
progression.  The only possibility was of slightly more 
valgus movement on one side.  When barefoot, a line drawn 
over the Achilles tendon suggested there was slightly more 
valgus on the left, when viewed posteriorly.  However, when 
viewed anteriorly, the opposite appeared to occur.  When he 
was wearing shoes, the heel strike occurred posterolaterally 
in the same location on both sides.  Shoe wear also appeared 
greater posterolaterally, and it appeared equal bilaterally.  
The IME stated, "In short, if there was any difference in 
mechanics between the two feet, it could not be detected by 
visual observation.  Nor is it likely that any significant 
difference would have been detected with instrumentation . . 
. .  Therefore, there was no evidence that any abnormal or 
asymmetric forces were transmitted to the pelvis or the 
lumbar spine when walking."  It was further noted that the 
videotape had been reviewed by a specialist on gait, and it 
was noted that the veteran's gait was normal.  There might 
have been slightly more valgus on one side, but the 
transmission of forces appeared to be equal.  The expert 
noted that there were disagreements in the record as to the 
severity and nature of the left foot condition.  The expert 
then offered the following conclusions:

If his symptoms were as severe as stated, and if 
this markedly limited his ability to function, the 
appropriate question would be: "Why didn't he seek 
operative treatment?"  Wide resection of a 
calcaneonavicular bar is usually successful.  This 
is not true with talocalcaneo coalition, so it 
requires a subtalar fusion.  If any arthritis is 
present, a triple arthrodesis is indicated for both 
types of coalition.  It has a high rate of success.

The fact that his gait is normal when videotaped on 
4-22-91, 18 years after the injury to his foot, 
suggests that the problem with his foot had no 
relationship to his back because his back symptoms 
began in 1983.

If his foot symptoms increased in severity after 
1991, and if he developed an increasingly abnormal 
gait, as suggested by a number of examiners, it 
could be postulated that the symptoms in his 
lumbosacral spine altered his gait and that 
increased the problems he had with his foot, rather 
than vice versa.

In an August 2005 addendum to the May 2005 report, the IME 
diagnosed osteoarthritis of the lumbosacral spine, and 
concluded that it is unlikely that there was any 
relationship, either of causation or aggravation, between the 
veteran's calcaneal navicular bar of the left foot, status 
post fracture, and his spine and back disorder. 

The Board recognizes that medicine is an inexact science, and 
suffers no illusions otherwise.  Medical examiners may, and 
frequently do, offer divergent opinions on medical questions, 
particularly in cases where clear answers may be lacking, 
where there are no specific tests that may be conducted, or 
where, as here, some element of conjecture or judgment beyond 
what is of absolute clarity may be required.  In this case, 
the question may be simply stated.  Did the veteran's 
calcaneal navicular bar of the left foot, status post 
fracture, cause or increase the severity of his otherwise 
non-service-connected low back disorder?  

The veteran has been afforded numerous VA examinations to 
address this question, and he has also submitted some private 
medical statements to support his claim.  The Board has 
considered the numerous pieces of evidence in their discrete 
parts and as a whole, as discussed hereinabove and below, and 
herein applies applicable law to arrive at its conclusion in 
this case.  

As noted above, the veteran submitted a June 1992 letter from 
a private chiropractor, W.W., D.C, who stated that current X-
rays supported the veteran's claim that low back disorder was 
related to his fracture of his calcaneal navicular bar of the 
left foot in 1973.  However, this chiropractor failed to 
provide a clear explanation as to how the current low back 
disability was related to that injury, or how the X-rays 
supported such a relationship.  Rather, the chiropractor 
provided a convoluted path of causation that the Board here 
finds contradicted in its underpinnings by the weight of the 
evidence.  The Board is cognizant that it cannot make its own 
independent medical determination, and it must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).   

The chiropractor alleged that the above-cited X-rays showed 
biomechanical sequelae to the altered joint mechanics, and 
that he observed a "lumbosacral and sacroiliac 
disrelationship left short leg and would logically follow 
such a foot injury."  (Sic)  The chiropractor further 
alleged that despite orthotics prescribed to correct problems 
of pronation, pathophysiology continued in the hip and low 
back regions because biomechanical defects in the hip and low 
back were left uncorrected.  The chiropractor found that the 
veteran's pelvic girdle muscles had responded unfavorably to 
his foot problems and altered gait, noting that lower back 
and gluteal spasms were a reaction from the motor efferent 
stimulus and vasoconstriction from the over stimulus via the 
efferent sympathetic nerves.  

W.W., D.C., bases his causal findings on several clinical 
points, including the presence of a shorter left leg and 
biomechanical defects of the hip and low back.  Because these 
medical findings are inconsistent with those in the balance 
of the record, the Board here rejects the chiropractor's 
finding of a causal link between calcaneal navicular bar of 
the left foot status post fracture and a low back disorder.  
Thus the Board need not explore the more esoteric findings of 
causal routes identified by the chiropractor, involving 
"efferent stimulus" and vasoconstriction associated with 
efferent sympathetic nerves.  The veteran underwent VA 
examination in April 1992, and examination again by the same 
orthopedic examiner in May 1995.  In April 1992 that examiner 
found equal leg lengths, and equal ankle motions bilaterally, 
though the veteran walked with a slight limp favoring the 
left.  Upon examination in May 1995, the VA examiner provided 
more detailed findings, noting that back symmetry was good 
with level shoulders and pelvis, normal kyphosis and lumbar 
lordosis, and no scoliosis.  That VA examiner then found that 
there was no axial loading at the vertex, that leg lengths 
were equal, and that hip and ankle motions were equal.  If 
there were no biomechanical defects of the hips and low back, 
and leg lengths were equal, as this VA examiner found, this 
renders the June 1992 chiropractor's opinion non-probative as 
based on inaccurate factual premises.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

Indeed, the Board finds the balance of the record to be 
substantially consistent with the VA examiner of April 1992 
and May 1995, with his finding of no leg length discrepancies 
or significant biomechanical defects of the ankles, hips, or 
low back.  Some conditions of the implicated joints have been 
noted elsewhere in the record, including, for example, the 
March 1997 VA examiner's finding of a low gait with slight 
external rotation of both hips.  However, this variances have 
not changed the essential findings of leg lengths being equal 
and of biomechanical integrity, as, for example, this March 
1997 examiner did find equal bilateral hip motion, shoulder 
and pelvis parallel to the floor, and no back pathology upon 
clinical examination.  Also of note is that the veteran has 
behaved at some of his examinations in manners which made 
findings of biomechanics difficult or impossible.  As, for 
example, at that March 1997 examination he held his left foot 
stiff, which precluded evaluation of ankle motion.  Regarding 
such self-imposed behaviors, the Board notes that the 
veteran's cooperation in an examination may be crucial to his 
claim, and his failure to cooperate may ultimately cause 
evidence that can be obtained to be unsupportive or contrary 
to his claim.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Thus, with the weight of the evidence generally consistent 
with a finding of no leg length discrepancies and no defects 
of biomechanics of the low back, hips, or ankles, the Board 
concludes that the June 1992 opinion of W.W., D.C., is non-
probative, based on inaccurate factual premises.  See Reonal, 
supra.  

The record also contains an October 2003 medical report and 
opinions by C.B., M.D., a private physician, including based 
on records within the claims file.  (The failure of the Board 
in its March 2006 decision to discuss this medical report was 
the basis of the Joint Motion vacating that Board decision.)  
While Dr. C.B. was careful in this report to excerpt portions 
of statements by the veteran and his wife regarding ongoing 
difficulties with a limp or instability over the years due to 
his foot, and to note portions of opinions of medical 
professionals, Dr. C.B. was quick to discount, based on 
failures to discuss these statements by the veteran and his 
wife, or based on failures to review the entire medical 
record, medical reports and opinions that weigh against the 
opinions of Dr. C.B. and against the veteran's claim.  
However, the Board finds that Dr. C.B's medical opinions 
themselves to be conclusory in nature, because they fail to 
consider or address the medical findings and reasoning in 
these contrary medical reports and opinions.  

Dr. C.B. fails to address the apparently lucid and consistent 
medical findings of several medical examiners, as discussed 
hereinabove, to the effect that that the veteran did not have 
abnormal loading of the hips or spine or abnormal 
biomechanics of the hips or spine, and did not have leg 
length discrepancy, and to the effect that a causal link 
between the veteran's calcaneal navicular bar of the left 
foot, status post fracture, and a low back disorder was 
thereby precluded.  Rather, Dr. C.B. largely destroys his own 
credibility by concluding that prior medical evaluations are 
"wrong" based on their having not had access to recently 
drafted narrative histories by the veteran and his wife.  
Clearly, a prior medical record could not have access to lay 
statements that had not yet been made, and that cannot be a 
basis for concluding that such a medical statement is 
"wrong" absent some element in those lay statements that 
was not previously addressed in the record.  Dr. C.B. 
emphasizes that these lay statement are to the effect that 
the veteran has had a limp since service.  Yet the prior 
medical statements which Dr. C.B. dismisses in this manner 
generally note the veteran's history of limp.  In short, Dr. 
C.B.'s opinions are based on a highly selective, and hence 
inaccurate, representation of the medical record.   Such a 
selective reading of the medical record undercuts the 
credibility of the opinions.  More so, an examination that 
does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).   For these reasons, 
the Board assigns little credibility and little probative 
weight to the October 2003 medical opinions of Dr. C.B. 

The record contains reports of medical examination or 
evaluation in April 1992, May 1995, June 1996, March 1997, 
October 1999, June 2001, October 2003, and March 2005.  Of 
these, only the above-discussed opinion of the VA examiner in 
June 2001, and the discussed opinions of W.W., D.C., and 
C.B., M.D., as provided in their June 2002 and October 2003 
letters, favor a causal relationship between the veteran's 
service-connected calcaneal navicular bar of the left foot 
status post fracture, and his low back disorder.  The 
opinions Dr. W.W. and Dr. C.B. have been discounted 
hereinabove.  The Board must also review the June 2001 VA 
examiner's opinion.  

The June 2001 VA examiner failed to note the veteran's 
history of having reportedly injured his back previously 
after service on separate occasions, including playing golf 
and softball.  The above-noted treatment records in August 
1983 and July 1984 document these golf and softball injuries, 
and the veteran again reported back difficulties following 
golfing and yard work upon private treatment in April 1991.  
Continued golfing was noted upon treatment in March 1990.  
Althogh other, conflicting reports by the veteran and his 
friend make reference to an episode of back difficulty on a 
golf course after bending over laughing, and back difficulty 
following a coughing fit, the weight of the evidence is none 
the less that the veteran suffered back disability episodes 
following physical activities since service.  Thus, the 
evidence related to prior injury to the back informs of 
exercise despite the veteran's calcaneal navicular bar of the 
left foot status post fracture, and informs of causes for the 
back disorder other than the calcaneal navicular bar of the 
left foot status post fracture.  The June 2001 VA examiner 
accepted as true the following clearly erroneous self-
reported history:  "But ever since the injury [to the foot 
in service] he cannot walk, run, jog, or do any form of any 
exercise at all which entails use of the foot."  The Board 
must thus discount the June 2001 VA examiner's opinion as 
based upon an inaccurate factual premise which failed to 
consider adequately prior records of medical treatment.  See 
Reonal; Green.   

In their June 2002 and October 2003 letters, Dr. W.W. and Dr. 
C.B. concluded that it is more likely than not that the 
veteran's calcaneal navicular bar of the left foot, status 
post fracture, caused the veteran to have a chronic limp, 
which in turn caused his spine disorder.  The October 2003 
examiner, Dr. C.B., concluded that the veteran's low back 
disorder could be attributed to abnormal gait caused by his 
calcaneal navicular bar of the left foot status post 
fracture.  As discussed above, the June 2002 and October 2003 
medical opinions are either not probative or are to be 
afforded little weight based on their reliance on inaccurate 
medical findings and/or their failure to take adequate 
account of prior medical records and findings.  

While the Board notes that some of the other examination 
reports were also not benefitted by a review of the entire 
record, or did not thoroughly review the record, these other 
medical reports, taken as a whole, are generally consistent 
with each other and are supported by the balance of the 
clinical record, to the effect that the veteran has not had 
weightbearing or biomechanical difficulties of the hips or 
spine associated with his calcaneal navicular bar of the left 
foot status post fracture, and hence are consistent and 
supported by the weight of the clinical record as a whole, to 
the effect that a causal association does not exist between 
the veteran's calcaneal navicular bar of the left foot status 
post fracture and his claimed low back disorder.  Of the 
multiple VA examiners, only the June 2001 examiner believed 
that a causal relationship was present, due to the veteran's 
limp and due in part to weight gain which that examiner 
attributed to an inability to exercise due to the veteran's 
calcaneal navicular bar of the left foot status post 
fracture.  But, as discussed, that opinion is also not 
probative based on its reliance on an inaccurate factual 
premise.  

In light of the discussed lack of credibility and probity of 
the medical opinions favoring a causal relationship between 
the calcaneal navicular bar of the left foot status post 
fracture and a low back disorder, and in light of the 
generally consistent findings and due weight to be afforded 
VA medical opinions against a causal link, either based on 
causation or aggravation, between the veteran's calcaneal 
navicular bar of the left foot status post fracture and a low 
back disorder, the Board concludes that the preponderance of 
the credible and probative evidence is to the effect that 
there is no causal relationship between the veteran's 
calcaneal navicular bar of the left foot, status post 
fracture, and his low back disorder, either based on 
causation or aggravation.  Accordingly, the Board concludes 
that the preponderance of the evidence weighs against the 
veteran's claim of entitlement to service connection for a 
low back disorder as secondary to his service-connected 
calcaneal navicular bar of the left foot status post 
fracture, either on the basis of causation or aggravation.  
38 C.F.R. § 3.310.   Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Board has considered lay statements of record, 
including those presented by the veteran and his wife and a 
friend of the veteran, these are not credible to address the 
distinctly medical question of causation.  Lay persons are 
not qualified to address such a medical question as whether a 
foot disorder may or may not have caused a low back disorder.  
Their lay statements and opinions are herein considered for 
purposes of establishing the presence or absence of lay-
observable symptoms of disability, such as the above-noted 
limp, and have been duly noted and considered by the Board in 
the instant adjudication.  Espiritu; cf. Jandreau.  


ORDER

Service connection for a low back disorder, claimed as 
secondary to service-connected status post fracture, 
calcaneal navicular bar, left foot, is denied. 



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


